Terral, J.,
delivered the opinion of the court.
The appellant was convicted and fined $100 for taking oysters from the public reefs of Hancock county, with a dredge operated by steam, contrary to the ordinance of said county.
His contention is that the ordinance of the board of supervisors is in conflict with chapter 90, laws 1898. Said chapter does, as we view it, confer upon all persons the right to dredge for oysters in all waters fourteen feet and more in depth; and this right is not restricted by the mode of operating the dredge. The power to dredge, without any limitation in the manner of its exercise, is specifically conferred by the legislature, and such power cannot be denied or abridged by the board of supervisors.
Such regulations as the board may make must be consistent with the provisions of the act of the legislature. The ordinance of the board here questioned does not merely regulate dredging for oysters, but it deniqs entirely the dredging for oysters by steam appliances. Fourteen feet waters, and waters of greater depth, are, as to dredging, taken entirely from the authority of the board by the act of 1898.

Reversed and dismissed.